Citation Nr: 0904540	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to July 
1946.  He died in August 2005, and the appellant is his 
surviving spouse.  He was a prisoner of war (POW) in April 
1942 and from September 1942 to February 1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.

As a preliminary matter, the Board notes that in June 1987, 
the BVA issued a decision determining that the Veteran had 
"beyond a reasonable doubt, knowingly presented false 
evidence material to the Veterans Administration claims 
process, and he has forfeited all rights, claims, and 
benefits under all laws administered by the Veterans 
Administration (except laws pertaining to insurance 
benefits)."  

The Board recognizes, however, that under 38 U.S.C.A. 
§ 6103(c), forfeiture of benefits by a veteran shall not 
prohibit payment of the burial allowance, death compensation, 
dependency and indemnity compensation or death pension in the 
event of the veteran's death.  As such, the Board will 
adjudicate the surviving spouse's claim for service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The Veteran died in August 2005 at the age of 86. 
According to the Certificate of Death, he died from 
cardiopulmonary arrest secondary to a subdural hematoma, 
secondary to a fall.  Acute respiratory failure was deemed an 
underlying cause and diabetes mellitus, type II was listed as 
another significant condition contributing to his death. 

2.  The appellant is the Veteran's surviving spouse.

3.  The Veteran was a POW from April 9, 1942, to April 14, 
1942, and from September 1, 1942 to February 28, 1943; at the 
time of his death, he was forfeited from receiving VA 
benefits and was not service connected for any disability. 

4.	Service treatment records do not show the presence of any 
of the causes of death during service, nor was diabetes 
demonstrated within one year following separation from 
service.

5.  The disorders that resulted in the Veteran's death, to 
include cardiopulmonary arrest, subdural hematoma, acute 
respiratory failure, and diabetes mellitus, had their onset 
long after service and were unrelated to his service or any 
incident thereof.

6.  Under the amended POW regulations, the Veteran was 
entitled to a lifetime presumption for, among other things, 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease), and their 
complications.

7.  Atherosclerotic heart disease or hypertensive vascular 
disease, or any of their complications, did not cause his 
death or contribute materially or substantially to the cause 
of death.


CONCLUSION OF LAW

1.  Neither cardiopulmonary arrest, subdural hematoma, acute 
respiratory failure, or diabetes mellitus were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 1310, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.312 (2008).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 (as amended), 
3.303, 3.309, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

At the outset, the Board notes that the Veteran's death 
certificate lists the immediate causes of death as 
cardiopulmonary arrest secondary to a subdural hematoma, 
secondary to a fall. Other causes included acute respiratory 
failure and diabetes mellitus, type II.  It is noted that 
direct service connection has not been established for 
cardiopulmonary arrest or any other heart disability, nor 
were any problems related to the Veteran's cardiovascular 
system or lungs noted in service. 

Moreover, the post-service medical evidence did not show any 
treatment or diagnosis referable to diabetes mellitus until 
1978 at earliest, over thirty years following service. With 
respect to any lung disability, a VA examination completed in 
February 1981, over thirty years after service, indicated 
bilateral basal pneumonitis.  A diagnosis of persistent, mild 
bronchial asthma was noted in a March 1999 private treatment 
record, more than fifty years following service. 

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board has additionally considered various statements 
received from the Veteran's friends and family, relating 
heart and pulmonary problems to his service.  For example, a 
December 1958 letter, submitted by a neighbor, indicated that 
upon his arrival back home from service he experienced 
difficulty breathing.  A letter submitted by a friend in 
December 1958, indicated that since his enlistment in the 
Philippine Scouts, he had observed the Veteran sneezing or 
coughing, and there were times when the Veteran could hardly 
breathe. A January 1959 letter from another friend described 
similar ailments suffered by the Veteran upon his return home 
from service.  

The Board has also considered the appellant's statements that 
the Veteran's cause of death was related to his service in 
the military.  Nonetheless, neither the Veteran's friends nor 
the appellant have been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Based on the above, the Board notes that direct service 
connection, including on a presumptive basis, for the 
Veteran's terminal cardiopulmonary arrest, subdural hematoma, 
acute respiratory failure, and diabetes mellitus has not been 
established because competent evidence of record does not 
show that these diseases were present during active service, 
nor manifested or aggravated within the applicable 
presumptive period of one year following service for chronic 
diseases. See 38 C.F.R. §§ 3.307, 3.309. 

The Board has additionally considered the appellant's 
assertion that his death was caused by his status as a POW.  
The regulations provide that if a veteran is a former POW, 
certain, enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ." 38 C.F.R. § 3.309(c); accord 38 U.S.C.A. § 1112(b). 

The qualifying diseases include atherosclerotic heart disease 
or hypertensive vascular disease (including hypertensive 
heart disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia) and stroke 
and its complications. 38 U.S.C.A. § 1112(b); 38 C.F.R. § 
3.309(c).

Various letters from the VA confirm that the Veteran was a 
POW during his service in World War II.  The presumptive 
diseases for POW veterans, however, do not include 
cardiopulmonary arrest, subdural hematoma, acute respiratory 
failure, and/or diabetes mellitus. See 38 C.F.R. § 3.309(c).  
There is no indication that underlying heart disease caused 
his death.  Rather, the evidence reflects that he fell and 
bumped his head, causing a subdural hematoma which ultimately 
caused his death due to cardiopulmonary arrest.  Therefore, 
the Veteran's death cannot be presumptively related to his 
status as a POW in service.

In conclusion, the competent evidence of record fails to 
establish service connection, on either a direct and/or 
presumptive basis, for any heart or pulmonary-related 
disorder, or subdural hematoma or for diabetes mellitus, all 
deemed as contributing causes for his death.  Moreover, the 
Veteran was not service-connected for any disability at the 
time of his death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in September 2005 that fully addressed 
all notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.    

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained service treatment 
records. Additionally, she submitted the Veteran's death 
certificate and private treatment records. 

Although a VA medical opinion was not obtained, the Board 
finds there is otherwise sufficient competent evidence of 
record (in the form of private treatment records documenting 
the events leading up to the Veteran's death and his death 
certificate) to make a decision on the claim.  The Board 
again notes that, due to the lengthy absence of treatment 
following separation from the Veteran's active service, the 
evidence does not suggest that a cardiopulmonary arrest, 
subdural hematoma, acute respiratory failure, and/or diabetes 
mellitus may be related to service such as to necessitate a 
medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


